~

Case 2:19-cv-13243-JTM-MBN. Document 3 Filed 11/18/19 Page 1of5

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

Anthony Gibson (33886-034) CIVIL ACTION
Print the full name (first = micere “et and :
risoner number of the plaintiff in this action.
p P NO. 19-13243
versus SECTION HMAG.5

TANGIPAHOA PARISH SHERIFF OFFICE; Set Skaggs; Sgt McGowan, individual and Official
UNITED STATES OF AMERICA; Individual and Official Capacity, Hellary Green Jr.

Individual and official capacity: LT. Fynn; Individual and Official, Sgt,: Holiday
Individual and Official Capacity: Sgt. Brock; Individual and Official, Jane Doe;

 

Individual and Official Capacity: Sgt. Shelton; Individual and Official, John Doe;

 

Individual and Official Capacity: Sgt. Brown; .. ,
Print the full name of all defendants in this

action.
DO NOT WRITE et ai.

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved
in-this action or otherwise relating to your imprisonment?
Yes( } No&)

TENDERED FOR FILING

NOV 18 nn

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:19-cv-13243-JTM-MBN: Document 3 Filed 11/18/19 Page 2 of 5

If your answer to A is “yes”, describe the lawsuit in the space below. (If there is more than
one jasult describe the additional lawsuits on another piece of paper, using the same
outline.

 

 

 

 

 

 

 

 

1. Parties to the previous lawsuit
Plaintiffs N/A
Defendants

2. Court (If federal court, name of the district court; if state court, name the parish.)
Docket Number

4. Name of judge to whom case was assigned

5, Disposition (For example: Was this case dismissed? Was it appealed? Is it still
pending?)

 

6. Approximate date of filing lawsuit

 

7. Approximate date of disposition

 

Have you had any previously filed federal lawsuits or appeals, whether or not related to the
issues raised in this complaint, which have been dismissed as frivolous, malicious, or for
yore , Nee a claim for which relief can be granted by any federal court?

es Oo

if your answer is “yes”, list the civil action numbers and the disposition of each case. You
also must identify in which federal district or appellate court the action was brought.

 

 

 

It. PLACE OF PRESENT CONFINEMENT: _F.C.I., Talladega

A.

B.

Is there a prisoner grievance procedure in this institution?
Yes & } No( )

C4 you present the facts relating to this complaint in the prisoner grievance procedure? Yes
0
xX

If your answer is “yes”,

1. Attach a copy of all administrative complaints you have filed regarding the ‘claims
raised in this lawsuit and copies of all prison responses. If copies are not available,
lst the number assigned to the complaint(s) and approximate date it was presented
o the prison.
Case 2:19-cv-13243-JTM-MBN Document 3 Filed 11/18/19 Page 3 of 5

 

2. As to each grievance compliant provided or listed above, have you exhausted or
completed all steps in the procedure, including appeals?

 

D. If your answer is NO, explain why you have not done so:__ CT filed my
Grievance procedure at the place of the incident, at the
Tangipahoa Parish Jail. See attachment:

 

lit. Parties
(In item A below, complete the following information. Do the same for additional plaintiffs, if any.)

A. Full Name of Plaintiff
{First - Middle - Last) Anthony Gibson

Prisoner Number __ 33886-034

Address F.C.1I., Talladega, P.O. BOX 1000, Talladega AL 35160
Date of Birth 5-8-1970

Date of Arrest_ Janurary 2013

Date of Conviction Feburary 2014
Case 2:19-cv-13243-JTM-MBN Document 3 Filed 11/18/19 Page 4of5

IMPORTANT: In the space provided below, place the full name of each defendant named in the caption, his
or her official position, place of employment, and service address. if you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, if necessary. The parties listed below must be exactly the same as those listed in your caption.

B.

Defendant_Parish Sheriff Office is employedas_ Sheriff
over the Tangipahoa Jailat 101 Campo Lane Amite, LA 70422

Address for service:

 

Defendant LT. Fynn is employed as_Correctional Officer

at ITangipahoa Parish County Jail
Address for service: _101 Campo Lane, Amite, LA 70422

 

Defendant SGT. Brock __ is employed as Correctional Officer

at Tangipahoa Parish County Jail
Address for service: 101 Campo Lane, Amite LA 70422

Defendant SGT : Shelton is employed as Correctional Officer

at Tangipahoa Parish County Jail
Address for service: 101 Campo Lane, Amite, LA 70422

 

 

Defendant SCT. Brown ____ is employed as Correctional, Officer

at
Address for service: 101:.Campo Lane, ite LA /0422

Defendant, SGT. Holiday sss employed as_Correctional Officer
at Ta
Address for service: IOI Campo Lane, Amite, LA 70422

See Original complaint for the rest of Defendants (United States
of America; Jane Doe and John Doe; Sgt. Skaggs; Sgt. McGowan;
Hellary Greene Jr.)

 

 

 

Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates, and places. Do not give any legal
c

arguments or cite any cases or statutes. If you intend to allege a number of related

aims, number

and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra
sheet if necessary.)

See Original filed complaint, Pg-24 thru 25 for
L

each defendant.

 

 

 

 

 

 
ae

Case 2:19-cv-13243-JTM-MBN Document 3 Filed 11/18/19 Page 5of5

 

 

Relief
(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases

or statutes.)

Seeking a settlement for $250,000.00 from each defendant, or will
like to proceed to a jury trial

 

 

 

 

 

 

 

 

 

VI. Plaintiffs Declaration

1)
2)

3)

4)

| declare under penalty of perjury that all facts represented in this complaint and any attachments
herato are true and correct.

| understand that if | am released or transferred, it is my responsibility to keep the Court informed of
my whereabouts and failure to do so may result in this action being dismissed with prejudice.

| understand that | am prohibited from bringing a civil action in forma pauperis if have brought three
or more civil actions in a court of the United States while incarcerated or detained in any facility that
were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted, unless | am under imminent danger of serious physical injury.

| understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the

entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
inmate account by my custodian in installment payments as prescribed by law.

signed this_1# day of Novem ber 20 1G.

 

10/2015
